             Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA

                                Plaintiff,


                 v.                                    Crim. No. 19-cr-10081-IT-MPK

  GORDON ERNST, et al.,

                                 Defendants.


                                 JOINT INTERIM STATUS REPORT

           Pursuant to Local Rule 116.5(b), the parties hereby file the following status report prepared

in connection with the Interim Status Conference that is currently scheduled for January 17, 2020.

           (1)        Automatic Discovery & Pending Discovery Requests

           The Government provided initial discovery in this case to the Defendants on or about April

25, 2019, and produced supplemental discovery on or about May 29, 2019, July 1, 2019, August

30, 2019, October 31, 2019, and January 10, 2020. The discovery was provided on hard drives,

DVDs, and thumb drives. The Government provided Defendants with general indices and multiple

databases in load-ready forms. Defendants are currently reviewing these indices and the discovery.

           The more than one million pages of discovery produced by the Government is lacking

meaningful indices and is challenging, time consuming, and cumbersome to search. At the last

status conference this Court directed the Government to “isolate document particular to certain

Defendants” and identify the “documents [] the Government consider[s] to be key on each

Defendant.” (United States v. Ernst, et al., Case No. 1:19-cr-10081-IT, 10/1/19 Status Conf.,

10:25-11:1, 17-18). The Defense asserts that the Government has not done that.


897923.1
             Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 2 of 10



           The Government disagrees with the Defendants’ assertions. First, the indexes provided

have been produced as required under the rules, and the Government is soon producing a more

comprehensive index. In addition, the Government has met with each Defendant who has

requested a “reverse proffer” and has provided each Defendant with an overview of the case

against him/her. In some instances, the Government has even produced a PowerPoint presentation

highlighting key calls, text messages and documents. The Government has gone above and beyond

what the Court required.

           The Defense disagrees that the Government has complied with the Court’s directive of

October 1, 2019. The Defense asserts that a reverse proffer which identifies approximately 20-30

documents lacking bates stamps does not “really capture[] everything that pertains to each

Defendant” given the volume of discovery produced and continuing to be produced in this matter.

(Id. at 12:6-8.) In addition, the Government has not provided any search terms to assist the Defense

in searching the voluminous discovery. (See id. at 12:3-4.)

           Defendants have not yet produced any discovery to the Government.

           The Government has received discovery requests from Defendant Heinel. The Government

believes it has addressed Defendant Heinel’s requests, and there are currently no pending

discovery requests. Defendant Heinel does not agree that the Government has addressed Defendant

Heinel’s requests and reserves the right to further meet and confer and to file a discovery motion

addressing these requests at a later date as necessary. Specifically, Defendant Heinel has sent the

Government letter requests for discovery on August 28, 2019, September 18, 2019, and November

18, 2019; and intends to send another discovery letter before the next status conference. The

Government has declined to produce the majority of items requested.




                                                 2
897923.1
             Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 3 of 10



           Pursuant to Fed. R. Crim. P. 17(c), Defendant Jorge Salcedo intends to file a motion to

request issuance of pre-trial subpoenas to UCLA and the University of California Board of Regents

before the upcoming Status Conference. Defendant Salcedo also intends to make an initial

production of reciprocal automatic discovery to the Government under Rule 116.1(a)(1) before the

Status Conference.

           Defendant Heinel has been in communication with USC for approximately the past three

months attempting to negotiate voluntary production of documents. On December 11, 2019, USC

filed a protective order in anticipation of voluntary production. (Dkt. No. 314.) Additionally,

Defendant Donna Heinel intends to file motions to request issuance of pre-trial subpoenas to USC,

AT&T, Creating Answers, LLC, The Edge College & Career Network, LLC, the Key Worldwide

Foundation, and potentially others.

           (2)    Additional Discovery

           The Government produced approximately 6,364 new records 1 of discovery on January 10,

2020, and anticipates producing the e-mails obtained by the Government through court-authorized

search warrants within the next few weeks. 2 The Defense does not know the volume of that

forthcoming production, although the Government believes that the volume is minimal. To the

extent the Government obtains additional Rule 16 discovery, the Government will provide it to

Defendants pursuant to Local Rule 116.7.

           Defendants state that they cannot provide discovery to the Government until after they have

each evaluated the Government’s discovery and can reasonably determine what materials each

will use in “the Defendant’s case-in-chief at trial” as required by Fed. R. Crim. P. 16.



1
 The Defense does not know how many pages are included in this number.
2
 In response to a Defense request the Government also reproduced all previously produced financial records with
corresponding Bates numbers.

                                                        3
897923.1
               Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 4 of 10



           The Government replies that Defendants have now had approximately 8 months to review

the Government’s discovery, confer with their clients, and strategize regarding potential Defenses,

and some reasonable deadline should be set for Defendants to complete discovery and that

Defendants may later supplement if they receive any materials after the deadline.

           The Defense replies: (1) that Defendants disclosure obligations under Rule 16 are not

triggered until such time as the Government has complied with the Defendants requests for

disclosure, which the Government has not and, (2) that the Government request for a date for

Defense discovery disclosure is premature given that the Defense has not yet completed review of

the millions of pages of discovery provided by the Government, the Government has not complied

with the Court’s directive at the last status conference to highlight key documents for each

Defendant (United States v. Ernst, et al., Case No. 1:19-cr-10081-IT, 10/1/19 Status Conf., 10:25-

11:1, 17-18), and the Government has not yet completed its disclosure. Thus, setting a date for

Defense disclosure is premature at this time. The Government does not agree.

           (3)      Timing of Additional Discovery Requests

           While recognizing that additional discovery issues may arise after these dates, the

Government proposes the following briefing schedule for discovery motions:

           •     Motions and opening memoranda         March 13, 2020

           •     Opposition memoranda                  April 30, 2020

           •     Reply briefs                          May 15, 2020

           The Defendants object to the setting of a briefing schedule for discovery motions at this

time. The Defendants are diligently reviewing the large quantity of discovery provided by the

Government and continuing to receive more discovery from the Government. Because the




                                                   4
897923.1
               Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 5 of 10



Defendants are actively engaged in this process the Defendants believe it is premature to set a

deadline or briefing schedule for discovery requests at this time.

           (4)      Protective Orders

           There is a protective order currently in place. Should a party seek modification of any

existing protective order, a motion will be filed with the Court to address any issue.

           (5)      Pretrial Motions Under Fed. R. Crim. P. 12(b)

           At the interim status conference on October 30, 2019, the Government proposed a briefing

schedule for all Rule 12(b) motions, while Defendants proposed a briefing schedule solely for a

Rule 12(b)(3)(B)(v) motion to dismiss for failure to state an offense concerning the single RICO

conspiracy count. The Court thereafter set a briefing schedule on the Rule 12(b)(3)(B)(v) motion

only, which the Court subsequently amended. Defendants filed their Rule 12(b)(3)(B)(v) motions

on or about December 20, 2019.           The Government’s opposition is due January 17, 2020.

Defendants’ reply briefs, if any, are due by February 14, 2020.

           The Government now proposes a briefing schedule for any remaining Rule 12(b) motions

as follows:

           •     Motions and opening memoranda        March 13, 2020

           •     Opposition memoranda                 April 30, 2020

           •     Reply briefs                         May 15, 2020

           •     Proposed Hearing Date                Week of June 1, 2020

           The Defendants object to the setting of a briefing schedule for remaining Rule 12(b)

motions at this time. The setting a briefing schedule for other Rule 12(b) motions is premature in

advance of the hearing on the pending Motions to Dismiss. Further, the Defense replies that

valuable resources would need to be dedicated to drafting motions when those resources are better



                                                  5
897923.1
              Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 6 of 10



used to review the voluminous existing and forthcoming discovery the Government has and has

indicated it will produce.

            (6)    Expert Discovery

            The parties are unable to reach agreement on expert disclosure. The Government proposes

disclosure 45 days prior to trial. The Defense posits that this time period is insufficient to provide

the Defense with proper notice and enough time in which to identify rebuttal experts in advance

of trial.

            (7)    Defenses of Insanity, Public Authority, or Alibi

            No Defendant intends to offer Defenses of insanity, public authority, or alibi.


            (8)    Speedy Trial Act

            The 70-day period specified in 18 U.S.C. § 3161(c)(1) commenced on March 25, 2019

with the Defendants’ initial appearance in this District. In Orders entered March 25, 2019, June

3, 2019, and October 1, 2019, the Court has excluded all time between March 25, 2019 and January

17, 2020 under the Speedy Trial Act. See Dkts. 109 184, & 251.

            The parties have conferred and ask that the Court exclude the period from the time of the

interim status conference on January 17, 2020 to the time of the next status conference, under 18

U.S.C. § 3161(h)(1)(D), while Defendants’ motions to dismiss are pending, and § 3161(h)(7)(A),

to permit the Defendants time to review discovery, confer with their respective counsel, and

prepare and file any additional Rule 12(b) motions. The ends of justice served by this exclusion

outweigh the interests of the public and the Defendants in a speedy trial.

            (9)    Status of Plea Discussions and Likelihood and Estimated Length of Trial

            Defendants Dvorskiy, Fox, Janke, Khosroshahin, and Masera have already entered plea

agreements. The Government is in plea discussions with additional Defendants. Depending on

                                                     6
897923.1
             Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 7 of 10



the number of Defendants remaining for trial, the Government currently estimates that its case-in-

chief would take approximately three to six weeks, assuming half-day sessions.

           (10)   Final Status Conference

           The Government requests a final status conference the week of June 15, 2020, or at such

time as is convenient to the Court.

           The Defense objects to the setting of any final status conference date in light of the

aforementioned.




                                                  7
897923.1
           Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 8 of 10



                                       Respectfully Submitted,

                                       ANDREW E. LELLING
                                       UNITED STATES ATTORNEY

                                       /s/ Eric S. Rosen
                                       ERIC. S. ROSEN
                                       JUSTIN D. O’CONNELL
                                       LESLIE A. WRIGHT
                                       KRISTEN A. KEARNEY
                                       Assistant United States Attorneys
                                       John Joseph Moakley Courthouse
                                       One Courthouse Way, Suite 9200
                                       Boston, Massachusetts 02210
                                       Tel: (617)-748-3100
                                       Eric.Rosen@usdoj.gov
                                       Justin.O’Connell@usdoj.gov
                                       Leslie.Wright@usdoj.gov
                                       Kristen.Kearney@usdoj.gov

Dated: January 10, 2020                  /s/ Nina Marino
                                       Nina Marino, Counsel for Donna Heinel
                                       Richard Kaplan
                                       Jennifer Lieser
                                       Casey Clark
                                       KAPLAN MARINO, P.C.
                                       9454 Wilshire Blvd., Ste. 902
                                       Beverly Hills, CA 90212
                                       Tel: (310) 557-0007
                                       marino@kaplanmarino.com

Dated: January 10, 2020                 /s/ Megan A. Siddall
                                       Megan A. Siddall, Counsel for Gordon Ernst
                                       Seth B. Orkand
                                       Tracy A. Miner
                                       Miner Orkand Siddall LLP
                                       470 Atlantic Ave., 4th Floor
                                       Boston, MA 02210
                                       Tel: (617) 273-8406
                                       msiddall@mosllp.com
                                       sorkand@mosllp.com

                                          8
897923.1
           Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 9 of 10



                                       tminer@mosllp.com

Dated: January 10, 2020                 /s/ Eric B. Tennen
                                       Eric B. Tennen, Counsel for Niki Williams
                                       Swomley & Tennen, LLP
                                       50 Congress Street, Ste. 600
                                       Boston, MA 02109
                                       Tel: (617) 227-8059
                                       etennen@swomleyandtennen.com

Dated: January 10, 2020                 /s/ Shaun G. Clarke
                                       Dane C. Ball, Counsel for William Ferguson
                                       Shaun G. Clarke
                                       Alexander M. Wolf
                                       Smyser Kaplan & Veselka L.L.P.
                                       700 Louisiana Street, Ste. 2300
                                       Houston, TX 77002
                                       Tel: (713) 221-2300
                                       dball@skv.com
                                       sclarke@skv.com
                                       awolf@skv.com

Dated: January 10, 2020                  /s/ Thomas C. Frongillo
                                       Thomas C. Frongillo, Counsel for Jorge Salcedo
                                       Pierce Bainbridge Beck Price & Hecht LLP
                                       One Liberty Square, 13th Floor
                                       Boston, MA 02109
                                       Tel: (617) 401-7289
                                       tfrongillo@peircebainbridge.com

Dated: January 10, 2020                  /s/ Stephen G. Larson
                                       Stephen G. Larson, Counsel for Jovan Vavic
                                       Larson O’Brien LLP
                                       555 S. Flower Street, Ste. 4400
                                       Los Angeles, CA 90071
                                       (213) 436-4864
                                       slarson@larsonobrienlaw.com

Dated: January 10, 2020                 /s/ Charles McGinty
                                       Charles McGinty, Counsel for Mikaela Sanford


                                          9
897923.1
           Case 1:19-cr-10081-IT Document 347 Filed 01/10/20 Page 10 of 10



                                               51 Sleeper Street
                                               Boston, MA 02210
                                               (617) 223-8061
                                               Charles_McGinty@fd.org

                                 CERTIFICATE OF SERVICE

        I, Kristen A. Kearney hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on January
10, 2020.

                                                              /s/ Kristen A. Kearney
                                                              KRISTEN A. KEARNEY
                                                              Assistant United States Attorney




                                                 10
897923.1
